Appeal from an order of the Supreme Court, Franklin County, which set aside verdicts of no cause of action rendered by a jury in favor of the defendants in each of the above-entitled actions. These cases involved an automobile accident in which the ear of the defendant Doan, operated by the defendant Welch, struck the rear of a ear, owned and operated by the plaintiff Godin, in which his wife, the plaintiff Geraldine Godin, was riding at the time. The Godin car was standing still at the time, being held up by a line of ears waiting for a traffic light to change. It rested over the brow of a hill and the defense apparently was to the effect that the pavement was wet, and the driver of the defendant Doan’s car, which was approaching from the other side of the hill did not see the Godin car in time to stop short of a collision although he applied his brake. We are inclined to the view that the verdicts were against the weight of evidence, but in any event the colloquy between the Trial Justice imd certain members of the jury when the verdicts were reported would indicate that the jury did not clearly understand the issues involved. We think the Trial Justice wisely exercised his discretion in setting the verdicts aside. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.